Exhibit 10.3 AMENDED AND RESTATED CONSULTING AGREEMENT This Amended and Restated Consulting Agreement (this “Agreement”) is entered into as of September 16, 2015, between CoLucid Pharmaceuticals, Inc., a corporation organized under the laws of Delaware (the “Company”), and LLH Associates, LLC, a limited liability company organized under the laws of New Jersey (the “Consulting Firm”).The Consulting Firm has been providing consulting services to the Company pursuant to the Consulting Agreement, dated September 1, 2008, between the parties, as amended (the “Original Agreement”).The Company and the Consulting Firm desire to amend and restate the Original Agreement in its entirety, as set forth herein.Concurrently, the parties are entering into a Confidentiality, Invention Assignment and Non-Competition Agreement (the “Confidentiality Agreement”), which will supersede and replace the Confidentiality Agreement, dated as of July 16, 2008, among them.
